Mr. Justice Fisher
delivered the opinion of the court.
This bill was filed by the appellants in the vice-chancery court at Natchez, to enforce the collection of a judgment recovered by the president, directors, and company of the Planters Bank, in the circuit court of Wilkinson county, against the appellees, on the 14th day of October, 1842, for the sum of $602.78, besides costs of suit. The complainants claim the judgment by virtue of an assignment made by the bank on the 8th of June, 1843.
To sustain the allegations of the bill as to the recovery of the judgment, the complainants filed as an exhibit to their bill, a transcript regularly certified by the clerk, and to the seal of the court, of the final record of said judgment. The defendants, by their answer, deny the recovery of the judgment against them as alleged in the bill, and to sustain their answer in this respect, introduced what purports to be a copy of the judgment as entered on the minutes of the court. This copy is in the following words: “Plea withdrawn, and judgment final by default, for balance of note and interest.” The question for decision is, whether the record as introduced by the complainants, purporting to be a full and complete record of all the proceedings in the cause, can be impeached by the copy of the entry of the judgment on the minutes of the court.
The record must be tried by itself. It imports absolute verity ; and if the defendants desire to controvert it, they must rely alone upon the record for that purpose, and introduce as their evidence, a transcript of the entire record of the judgment as entered in court, or by the court directed to be entered. The *409question then would be tried by a comparison of the two transcripts, and not by an isolated entry of one order in the cause, or by parol evidence, as attempted by the defendants by introducing the deposition of the clerk of the court. 5 How. R. 58.
Several other questions have been argued with distinguished ability; but as we consider them as settled by the previous decisions of this court, we deem it unnecessary to notice them in this opinion. Montgomery et al. v. Galbraith et al. 11 S. & M. 555.
The question whether parol evidence could be received for the purpose of identifying the note as the one named in the schedule to the deed of trust, was settled by this court in the case of Marsh against these complainants a few days since, and does not now require special notice.
Decree reversed, and decree in this court.